Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on
09/14/2021. Claims 1 and 7-13 have been amended. Claims 6 and 14 have been canceled. Thus, claims 1-5 and 7-13 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1 and 7-8 including:
“receive an image; mapping the image to the set spatial distribution of the plurality of light modules, wherein said mapping comprises mapping the image to a two-dimensional projection of the locations of the plurality of light modules in the aircraft cabin” recites in claim 1, 
“mapping an image to the set spatial distribution of the plurality of light modules, wherein said mapping comprises mapping the image to a two-dimensional projection of the locations of the plurality of light modules in the aircraft cabin;” recites in claim 7, and
“map the image to the set spatial distribution of the plurality of light modules, wherein the controller is configured to map the image to a two-dimensional projection ofthe locations of the plurality of light modules in the aircraft cabin” recites in claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518.  The examiner can normally be reached on M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMY JOHNSON can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                             09/23/2021